United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2440
                        ___________________________

                                Eric Bernard Shields

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

FedEx Kinko; Bryant Coleman, Store Manager; Jeff Perrin, Assistant Store Manager

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: October 12, 2012
                              Filed: October 25, 2012
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      More than one year after the district court1 denied Eric Shields’s employment-
discrimination suit as frivolous, Shields filed new papers, including a motion for

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
reconsideration. The filings included a variety of information, such as lists of
government officials, biblical quotes, and selected federal statutes. The district court
denied reconsideration, and Shields timely appeals.

      Having carefully reviewed the record, we find that the district court did not
abuse its discretion in denying reconsideration, because nothing in Shields’s filings
demonstrated exceptional circumstances warranting relief from the judgment. See
Fed. R. Civ. P. 60(b)(6); Sanders v. Clemco Indus., 862 F.2d 161, 169-70 (8th Cir.
1988); Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (appeal from denial of
Rule 60(b) motion does not present underlying judgment for review; movant must
demonstrate exceptional circumstances to warrant Rule 60(b)(6) relief), cert. denied,
534 U.S. 975 (2001), reh’g denied, 534 U.S. 1102 (2002). Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




                                          -2-